35 F.3d 556
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry GORHAM, Plaintiff Appellant,v.Edward W. MURRAY, Director of the Department of Corrections;E. C. Morris, Deputy Director of the Department ofCorrections;  W. P. Rogers, Regional Administrator;  DavidA. Williams, Warden of Powhatan Correctional Center;Valerie Washington, Chief Counselor of Powhatan;  B.Caraballo, Counselor for M-Building at Powhatan CorrectionalCenter, Defendants Appellees.
No. 94-6134.
United States Court of Appeals, Fourth Circuit.
Sept. 2, 1994.Submitted:  July 6, 1994.Decided:  Sept. 2, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Tommy E. Miller, Magistrate Judge.  (CA-92-654-2)
Henry Gorham, appellant pro se.
Martha Murphey Parrish, Asst. Atty. Gen., Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We affirm.


2
The record does not contain a transcript of the proceedings before the magistrate judge.  Appellant has been granted in forma pauperis status;  thus, the government may provide a free transcript if it is determined that the appeal presents a "substantial question."  28 U.S.C.A. Sec. 753(f) (West 1993).  Appellant bears the burden of demonstrating substantiality.   See Maloney v. E. I. DuPont de Nemours & Co., 396 F.2d 939 (D.C.Cir.1967), cert. denied, 396 U.S. 1030 (1970).


3
Upon consideration of the arguments raised by Appellant and the record presently before the Court, we are unable to find that Appellant has presented a substantial question warranting the preparation of a transcript at government expense.  Based on the record we perceive no reversible error.  Accordingly, we deny Appellant's motion for appointment of counsel and affirm on the reasoning of the district court.  Gorham v. Murray, CA-92-654-2 (E.D. Va.  Mar. 25, 1993;  Jan. 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.